DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 2, species 11, and species 14 in the reply filed on 11/03/22 is acknowledged.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/22.

Response to Arguments
Applicant's arguments filed 05/16/22 have been fully considered but they are not persuasive. 
On page 5 Applicant argues drawing objections are moot in view of the cancelation of claim 27.
The Examiner respectfully notes that upon consideration of the drawings, many claimed elements are missing from the drawings. Further objections have been made.
On page 5 regarding 112 rejections Applicant argues paragraph [0016] states that some closing elements can be connected at least in pairs by holding elements, and explains that flaps that are fin-like and laterally arranged are seen. Accordingly, Applicant argues the person of ordinary skill would understand that holding elements are “structures which connect at least two, i.e., pair of closing elements together”. The scope is not limited to any particular structure. 
The Examiner respectfully notes that this response does not overcome the concerns of the office action. Notably, “holding elements” that connect “closing elements” together, without description or depiction, is nothing more than a word that doesn’t equate to a structure in the originally filed specification/drawings. Applicant’s explanation has accordingly invoked an interpretation under 112f. See below.
On pages 6-7 Applicant argues against the prior art. 
The Examiner respectfully notes the arguments are moot in light of the newly applied rejection, below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
joint surface 
closing position
valve opening
opening position
surface-rigid closing elements
self-expandable anchor
flexible packing collar 
edge-side sections
one-way valve
cone peripheral surface
pivoting axis
plane
closing elements connected in pairs
holding elements;
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "60" and "70" have both been used to designate lifting cover.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both lifting cover and lifting disks.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are all hand-drawn. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive, and is long and unweildy.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 17-20, 26 and 28, 30-32 are objected to because of the following informalities:  
Claims 17-20, 26 and 28, 30-32 are all objected to for missing an article at the beginning of the claims (e.g. “an arrangement” or “a minimally-invasive implantable tricuspid valve”.
Claim 17 is further objected to for claiming an “arrangement of a minimally-invasive implantable closing device (1) in the superior or inferior vena cava of a human body”. This appears to be an attempt to positively claim a device in the body, but a human organism or a part thereof is not proper to be positively claimed. The “arrangement” of a device within a body should be amended so that only a device is claimed.
The claim is further objected to for referring to a flow” which is released through the valve opening, but not specifying a flow of what or from where. It isn’t clear what “a flow” is. It is further unclear where the flow is “released” from.
Further, the claim is objected to for claiming self-expandable anchor is “set up to” anchor the valve device, since it isn’t clear whether this is just a way to state that the self-expandable anchor anchors the valve device, or whether this is an attempt to impart some additional structure or function to the self-expandable anchor (e.g. it requires setting something up, or some active element to be activated before it anchors). 
Further, the claim is objected to for having improper antecedent basis for “the area” of the superior or inferior vena cava, “the vein opening”, and “the right chamber of the heart”.
Further, the claim is objected to for claiming “a flexible packing collar (8)”. It isn’t clear what a “packing collar” is, and it isn’t described in the specification in any way. The specification throughout refers to a “flexible sealing ring 8”, which would appear to be what Applicant is attempting to reference, but this isn’t clear. Additionally, the term “packing collar” isn’t known in the art and isn’t a term described in the specification, making its recitation unclear.
Further, the claim is unclear for claiming “a valve device (6), in which closing elements (9), which in each case extend flat over a joint surface”. The word choices appear to be grammatical incorrect. It is unclear further what is meant by “in each case”. 
Further, the claim refers to “a closing position” and “an opening position” when “closing” and “opening” are actually verbs. For the purposes of examination these will be understood to refer to a “closed position” and “open position”, respectively. 
Claim 18 is objected to for referring to “edge-side sections” when it isn’t clear what this is. The phrase is mentioned once in the specification without referencing any figures or further explaining what this is. For the purposes of examination this will be understood to mean that adjacent closing elements overlap one another in the closed position.
Claim 20 is objected to for claiming the closing elements are “correspondingly arranged”. It is unclear what it means for the elements to be “correspondingly” arranged.
Claim 32 is objected to for being a substantial duplicate of claim 31. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20, 26 and 28, 30-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 17 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 17 claims an “arrangement of a minimally-invasive implantable closing device (1) in the superior or inferior vena cava of a human body”. This appears to be an attempt to positively claim a device in the body, but a human organism or a part thereof is not proper to be positively claimed. The “arrangement” of a device within a body should be amended so that only a device is claimed.
Remaining claims are rejected for depending from a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20, 26, 28, 30-32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is indefinite for claiming the closing elements are designed as “surface-rigid closing elements” but it isn’t clear what a “surface-rigid” closing element might be. This isn’t a term known in the art and its scope isn’t certain. For example, should the leaflets be rigid in certain circumstances or under specific amounts of force/pressure? The Examiner cannot find any explanation in the specification as regards what this might mean. Accordingly, for the purposes of examination this will be understood as meaning that the closing elements are rigid enough to withstand normal biological forces against its closed/flat surface which would otherwise invert the leaflets or allow flow during a non-desirable/non-natural phase of the heart (systole or diastole). 
Claim 20 is indefinite to for referring to “a cone peripheral surface” when it isn’t clear what this is, particularly when it isn’t shown in the drawings or elsewise described by the specification. Nothing in the claims (or specification) appears to have a cone, and thus a peripheral surface thereof cannot be located with any certainty in the figures, claims, or prior art. 
Claim 26 is indefinite for claiming the closing elements are connected “at least in pairs by holding elements”. It isn’t clear what it means to be connected “at least in pairs”. For example, does this mean there are at least two closing elements (e.g. they exist as a pair because there are two)? Or that the closing elements are tied together or connected in some way (by “holding elements” – which are not described or depicted in any way in the drawings or specification, which makes it unclear what these are)? Does “at least” in pairs indicate that as long as there are 2+ closing elements the claim requirements are met? The scope of this claim also does not appear to have a ceiling of closing elements, which might create an issue of the scope of enablement for such a claim. Clarification is required. 
Remaining claims are rejected for depending on an indefinite claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “holding elements” (claim 26) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The “holding element” don’t have a corresponding structure in the specification or drawings. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 19, 26, 28, 30-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vidlund et al. (US 20140214159 A1) hereinafter known as Vidlund.
Regarding claim 17 Vidlund discloses a minimally invasive implantable (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Vidlund was considered capable of performing the cited intended use. See, for example the abstract which references trans-catheter delivery) closing device (abstract: valve replacement; Figure 21) intended to be placed in the superior or inferior vena cava of a human body (this is also stated as an “intended use”. See the explanation above.) comprising:
a valve device (Figure 21 item 112) with closing element (Figure 21 item 118) which each extend flat (Figure 21 shows flat leaflets) over a joint surface (as is best understood, the closing elements (leaflets) join together at their center coaptation location)), which are capable of moving between a closed position in which the closing elements close together to form a valve opening (The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Vidlund discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example Figure 21) and an open position in which fluid flow is able to extend through the valve opening (this is also stated as a functional limitation (See explanation above)), 
wherein some of the closing elements are “surface-rigid” (it is unclear what surface-rigid is (See 112 rejection above). However, as the Examiner best understands, the closing elements are rigid inasmuch as they are able to withstand the forces of fluid pressing against their surface and prevent inverting/lack of function of the structure as a whole);
an anchoring device (Figure 21 item 156) with a self-expandable anchor ([0375], [0380] the deployment of the spring allows it to expand from the catheter and into-place due to shape memory characteristics of the coil) which is capable of anchoring the valve device (this is stated as a functional limitation of the anchor (See explanation above). See also [0375]) in the area of the superior/inferior vena cava adjacent a vein opening in a right chamber of the heart (this is stated as an intended use (see explanation above)); and 
a flexible packing collar (Figure 21 item 154; [0232] flex to seal). 
Regarding claim 19 Vidlund discloses the closing device of claim 17 substantially as is claimed,
wherein Vidlund further discloses the valve is a one-way valve (the entirety of the disclosure of Vidlund is understood to represent the replacement of a defective one-way heart valve with a replacement one-way heart valve. Additionally, [0030] indicates the device prevents regurgitation (i.e. backwards flow).).
Regarding claim 26 Vidlund discloses the closing device of claim 17 substantially as is claimed,
wherein Vidlund further discloses some of the closing elements are connected at least in pairs by holding elements (Figure 21 shows the closing elements coapting, and present in a pair; [0359] as is best understood, some of the wires that comprise the wire support structure are understood to be the holding elements, since they join/hold the leaflets in place).
Regarding claim 28 Vidlund discloses the closing device of claim 17 substantially as is claimed,
wherein Vidlund further discloses the self-expandable anchor is either a spiral element or a stent (Figure 21 item 156 shows a spiral).
Regarding claim 30 Vidlund discloses the closing device of claim 17 substantially as is claimed,
wherein Vidlund further discloses some of the closing elements consist of a non-biological material ([0032] synthetic fabric).
Regarding claim 31-32 Vidlund discloses a minimally invasive (this is stated as an intended use of the claimed device (see explanation in the rejection to claim 17 above. See also the abstract which discusses transcatheter delivery) tricuspid valve prosthesis (this is stated as an intended use (e.g. intended location of implantation) of the claimed device (see explanation above). See also [0030] which discusses use as a tricuspid replacement valve) with an arrangement/adapted to be arranged according to claim 17 (see the rejection to claim 17 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund as is applied above in view of McGuckin et al. (US 20040225353 A1) hereinafter known as McGuckin.
Regarding claim 18 Vidlund discloses the closing device of claim 17 substantially as is claimed,
but is silent with regards to whether or not adjacent closing elements have edges which overlap.
However, regarding claim 18 McGuckin teaches that valve leaflets can overlap (Figure 15) as opposed to not overlap (Figure 14). Vidlund and McGuckin are involved in the same field of endeavor, namely artificial valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the leaflets of Vidlund so that they overlap when closed as is taught by McGuckin in order to ensure no fluid flow can pass between the intersection, thus ensuring a leak-proof, non-regurgitating valve. Non-regurgitating valves are important for natural, healthy heart function of a human. 
Regarding claim 20 Vidlund discloses the closing device of claim 17 substantially as is claimed,
but is silent with regards to some of the closing elements are arranged in the closed position of “a closing surface of a cone peripheral surface”.
However, regarding claim 20, as is best understood, McGuckin teaches that leaflets can have a cone-shaped surface when closed (Figure 15). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the leaflet coaptation of Vidlund so that it was multiple leaflets in a cone-shape such as is taught by McGuckin since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Vidlund.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/07/22